Exhibit 10.1 AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS ARTICLE I SUMMARY AND DEFINITION OF BASIC TERMS This Agreement of Purchase and Sale and Joint Escrow Instructions (the " Agreement "), dated as of the Effective Date set forth in Section1 of the Summary of Basic Terms, below, is made by and between ACTH II LLC, a Delaware limited liability company (" Buyer "), and COHU, INC., a Delaware corporation (" Seller "). The terms set forth below shall have the meanings set forth below when used in the Agreement. TERMS OF AGREEMENT (first reference in the Agreement) DESCRIPTION 1. Effective Date (Introductory Paragraph): The date upon which Escrow Holder has received fully-executed counterparts of this Agreement from Buyer and Seller. 2. Building (Recital A): The building located on the Land situated in the City of Poway (the " City "), County of San Diego (the " County "), California, and commonly known as 12367 Crosthwaite Circle, Poway, California. 3. Broker (Section 15): CBRE (Louay Alsadek). 4. Buyer's Notice Address (Section 14): ACTH II LLC c/o CT Realty Corporation 65 Enterprise Aliso Viejo, CA 92656 Attn: Dominic Petrucci and Steven J. Provencio Fax No.: (949) 330-5771 Email: dpetrucci@ctrinvestors.com / sprovencio@ctrinvestors.com With a copy to: CT Realty Corporation 65 Enterprise Aliso Viejo, CA 92656 Attn: Michael W. Traynham, Esq. Fax No.: (949) 330-5771 Email: mtraynham@ctrinvestors.com 5. Purchase Price (Section2.1): 6. Initial Deposit (Section2.1.1): 7. Additional Deposit (Section 2.1.1) 8. Escrow Holder (Section3): Chicago Title Company 2365 Northside Drive, Suite 600
